[Cite as Oliver v. Pickaway Corr. Inst., 2011-Ohio-6973.]



                                       Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us
TYRONE OLIVER

        Plaintiff

        v.

PICKAWAY CORRECTIONAL INSTI.

        Defendant.

Case No. 2010-13121-AD

Deputy Clerk Daniel R. Borchert

                                      MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶1}     Plaintiff, Tyrone Oliver, an inmate incarcerated at defendant’s Pickaway
Correctional Institution (PCI), filed this complaint alleging that agents of defendant
improperly removed $14.69 from his inmate account on May 28, 2010. According to
plaintiff, defendant has acknowledged the error but has not replaced the funds into his
account.
        {¶2}     Plaintiff filed this complaint seeking to recover $14.69, the stated amount
erroneously withdrawn from his inmate funds. The filing fee was paid.
        {¶3}     On September 16, 2011, defendant filed an investigation report admitting
liability for the amount of $14.69.
        {¶4}     Plaintiff filed a response requesting that defendant “be required to pay me
any interest, and my $25.00 filing fee that was paid April 25, 2011.”
                                          CONCLUSIONS OF LAW
        {¶5}     Defendant may bear liability for failure to properly monitor an inmate
plaintiff’s account by either failing to record deposits or in making unauthorized
withdrawals. See Nelms v. Southeastern Corr. Inst., Ct. of Cl. No. 2007-01401-AD,
2007-Ohio-7087; Lonero v. Lebanon Corr. Inst., Ct. of Cl. No. 2009-01719-AD, 2009-
Ohio-6359. Plaintiff, in the instant action, has submitted sufficient evidence to prove
that defendant acted improperly in handling the funds in his inmate account.
      {¶6}   Prejudgment interest is not compensable in this claim. In addition, inmate
accounts are maintained as checking accounts and do not earn interest credited to the
individual inmate. See Ohio Administrative Code 5120-5-02; see also Moore v. Belmont
Corr. Inst., Ct. of Cl. No. 2008-03670-AD, 2008-Ohio-7065.
      {¶7}   Plaintiff has suffered damages in the amount of $14.69, plus the $25.00
filing fee, which may be reimbursed as compensable damages pursuant to the holding
in Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d
19, 587 N.E. 2d 990.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us
TYRONE OLIVER

        Plaintiff

        v.

PICKAWAY CORRECTIONAL INSTI.

        Defendant

         Case No. 2010-13121-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $39.69, which includes the filing fee.          Court costs are
assessed against defendant.



                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Tyrone Oliver, #599-853                    Gregory C. Trout, Chief Counsel
11781 State Route 762                      Department of Rehabilitation
Orient, Ohio 43146                         and Correction
                                           770 West Broad Street
                                           Columbus, Ohio 43222
9/27
Filed 9/29/11
Sent to S.C. reporter 2/6/12